            Case 1:18-cr-00682-SHS Document 54 Filed 10/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,
               v.
                                                      18-CR-682 (SHS)
 COREY SUMLIN,
                             Defendant.               OPINION & ORDER



SIDNEY H. STEIN, U.S. District Judge.
      On June 3, 2019, this Court sentenced defendant Corey Sumlin to forty-six months of
incarceration after he pleaded guilty to possessing a firearm in violation of 18 U.S.C. § 922(g).
(J., ECF No. 31.) He is currently serving his sentence at the Federal Correctional Institution in
Allenwood, Pennsylvania (“FCI Allenwood Medium”), and is projected to be released on
August 24, 2021. (Def’s Mot. 2, ECF No. 52.)
    Sumlin first filed a motion to reduce his sentence under the compassionate release
statute, 18 U.S.C. § 3582(c)(1)(A), on April 16, 2020. (Def’s Mot., ECF No. 39.) The
compassionate release statute allows a court to grant a sentence reduction upon a defendant’s
motion for “extraordinary and compelling reasons,” provided the “defendant has fully
exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a
motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by
the warden of the defendant’s facility.” 18 U.S.C. § 3582(c)(1)(A). The Court denied that
motion because there was no indication that Sumlin had even begun to pursue his
administrative remedies. (Order, ECF No. 40.)
    After exhausting his administrative remedies, Sumlin then re-filed the compassionate
release motion on May 19, 2020. (Def’s Mot., ECF. No. 44.) The Court denied that motion,
finding that Sumlin failed to demonstrate “extraordinary and compelling reasons” for a
sentence reduction. (Order, ECF No. 45.) On October 13, 2020, Sumlin filed this motion for
reconsideration of the Court’s denial of his May 19, 2020 motion. (Def’s Mot., ECF No. 52.)
    The Court denies Sumlin’s motion for reconsideration for the same reasons it denied
Sumlin’s May 15, 2020 motion for compassionate release. In considering Sumlin’s first
motion, the Court noted that Sumlin relied on the contention that the impact of the COVID-
19 pandemic on prisoners itself constitutes an “extraordinary and compelling reason” for a
sentence reduction. (Order, ECF No. 45.) The Court found that “[a]rguments based only on a
defendant’s status as an inmate during the COVID-19 pandemic and generalizations
concerning the spread of COVID-19 in federal detention centers across the country have been
           Case 1:18-cr-00682-SHS Document 54 Filed 10/23/20 Page 2 of 2




roundly rejected.” Order, ECF No. 45 (quoting United States v. Kaba, No. 19 CR. 242 (PAC),
2020 WL 2520807, at *3 (S.D.N.Y. May 18, 2020)).

     Here, Sumlin relies on the same argument and fails to present evidence of underlying
health conditions—other than his status as a smoker and alleged prior asthmatic issues—that
would put him at a high risk for severe illness. See Def.’s Suppl. Mot.; People Who Are at
Higher Risk for Severe Illness, Ctrs. for Disease Control & Prevention,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-
risk.html (last updated Sept. 11, 2020) (identifying “older adults and people of any age who
have serious underlying medical conditions” as those who “might be at higher risk for severe
illness from COVID-19”). According to the presentence investigation report, Sumlin, age
thirty, is “generally in good physical health.” (PSR ¶ 60, ECF No. 29.) Nor do the current
conditions at FCI Allenwood suggest that Sumlin is at a high risk of contracting COVID-19.
According to the Bureau of Prisons, out of the 656 FCI Allenwood inmates who have been
tested for COVID-19, only 20 inmates are currently positive. COVID-19 Cases, Fed. Bureau
Prisons, https://www.bop.gov/coronavirus/ (last updated Oct. 22, 2020).

     Accordingly, IT IS HEREBY ORDERED that Sumlin’s motion for a sentence reduction
pursuant to 18 U.S.C. § 3582(c)(1)(A) is denied. The Clerk of Court is directed to mail a copy
of this Order to defendant as follows: Corey Sumlin [69079-054], FCI Allenwood Medium,
Federal Correctional Institution, P.O. Box 2000, White Deer, PA 17887.
Dated: New York, New York
       October 23, 2020




                                               2
